CHIEF JUSTICE
 CAROLYN WRIGHT                                                                                     LISA MATZ
JUSTICES                                                                                        CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                   (214) 712-3450
 MOLLY FRANCIS                                                                                lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                   GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                     BUSINESS ADMINISTRATOR
                                                                                                (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                      gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                              600 COMMERCE STREET, SUITE 200                             FACSIMILE
 ADA BROWN                                     DALLAS, TEXAS 75202                                 (214) 745-1083
 CRAIG STODDART                                   (214) 712-3400
                                                                                                      INTERNET
 BILL WHITEHILL
                                                                                              HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                              July 23, 2015


     Chad Ruback
     8117 Preston Rd.
     Suite 300
     Dallas, TX 75225
     James Bell
     5301 Spring Valley Rd.
     Suite 200
     Dallas, TX 75254

     RE:       05-13-01421-CV
               Akbar Alesha, LLC v. Quik-Way Retail Associates II, Ltd.

     Counsel:

             This appeal has been abated since January 15, 2015 due to the filing of bankruptcy by
     appellant Akbar Alesha, LLC. Please notify the Court of the current status of the bankruptcy
     proceedings within TEN DAYS of the date of this letter. We appreciate your attention to this
     matter.

                                                              Sincerely,

                                                    /s/       Lisa Matz, Clerk of the Court


     ltr:mrh